
	

114 HRES 458 IH: Celebrating 25 years of success from the Office of Research on Women’s Health at the National Institutes of Health.
U.S. House of Representatives
2015-10-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 458
		IN THE HOUSE OF REPRESENTATIVES
		
			October 1, 2015
			Mrs. Noem (for herself, Ms. Matsui, Mrs. Brooks of Indiana, Ms. Frankel of Florida, Ms. Slaughter, Ms. Clarke of New York, Ms. Michelle Lujan Grisham of New Mexico, Ms. Jenkins of Kansas, Ms. Speier, Mrs. Mimi Walters of California, Mrs. Napolitano, Ms. Judy Chu of California, Ms. Loretta Sanchez of California, Ms. Clark of Massachusetts, Mrs. Beatty, Ms. Castor of Florida, Mrs. Lowey, Ms. Bonamici, Mrs. Hartzler, Mrs. Davis of California, Ms. Eddie Bernice Johnson of Texas, Ms. Titus, Mrs. Torres, Ms. Schakowsky, Miss Rice of New York, Ms. Jackson Lee, Ms. Adams, Mrs. Lummis, Ms. Moore, Ms. Eshoo, Mrs. Capps, Ms. Hahn, Ms. DeLauro, Ms. Meng, Ms. Sewell of Alabama, Mrs. Ellmers of North Carolina, Mrs. Bustos, Ms. Wasserman Schultz, Ms. McCollum, Ms. Roybal-Allard, Ms. Brownley of California, Ms. Norton, Ms. Edwards, Ms. Bordallo, Ms. Stefanik, Ms. Kaptur, Ms. DeGette, Mrs. Dingell, Ms. Tsongas, Ms. Velázquez, Ms. Kuster, Mrs. Kirkpatrick, Mrs. Watson Coleman, Ms. Pingree, Ms. Wilson of Florida, Ms. Brown of Florida, Ms. DelBene, Ms. Esty, Mrs. Carolyn B. Maloney of New York, Ms. Herrera Beutler, Ms. Kelly of Illinois, Ms. Graham, Ms. Lee, Ms. Linda T. Sánchez of California, Mrs. Lawrence, Ms. Duckworth, Ms. Fudge, Ms. Maxine Waters of California, Ms. Lofgren, Mrs. Comstock, Ms. Gabbard, Mrs. Black, Ms. McSally, Ms. Foxx, Mrs. Roby, Mrs. Wagner, Ms. Ros-Lehtinen, and Ms. Plaskett) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Celebrating 25 years of success from the Office of Research on Women’s Health at the National
			 Institutes of Health.
	
	
 Whereas, on September 10, 1990, the Office of Research on Women’s Health (in this resolution referred to as ORWH) was established at the National Institutes of Health (in this resolution referred to as NIH) to—
 (1)ensure that women were included in NIH-funded clinical research; (2)set research priorities to address gaps in scientific knowledge; and
 (3)promote biomedical research careers for women; Whereas ORWH was established in law by the National Institutes of Health Revitalization Act of 1993 (Public Law 103–43; 107 Stat. 122) and implemented the law requiring researchers to include women in NIH-funded tests of new drugs and other clinical trials;
 Whereas today, more than ½ of the participants in NIH-funded clinical trials are women, enabling the development of clinical approaches to prevention, diagnosis, or treatment appropriate for women;
 Whereas in 2015, ORWH, with enthusiastic support from NIH leadership, announced that, beginning in January 2016, NIH-funded scientists must account for the possible role of sex as a biological variable in vertebrate animal and human studies;
 Whereas ORWH, along with NIH leadership, enhances awareness of the need to adhere to principles of rigor and transparency, including the need to publish sex-specific results to inform the treatment of women, men, boys, and girls;
 Whereas over the past 25 years, ORWH has helped expand research on women’s health beyond its roots in reproductive health to include—
 (1)the study of the health of women across the lifespans of women; and (2)biomedical and behavioral research from cells to selves;
 Whereas by studying both sexes, ORWH is leading the scientific community to make discoveries headed toward treatments that are more personalized for both women and men;
 Whereas today, ORWH communicates through programs and policies that sex and gender affect health, wellness, and how diseases progress;
 Whereas turning discovery into health for all, the NIH motto, means studying both females and males across the biomedical research continuum;
 Whereas the ORWH Specialized Centers of Research on Sex Differences program supports established scientists who do basic, clinical, and translational research with a sex and gender focus;
 Whereas all NIH Institutes and Centers fund and encourage scientists at universities across the Nation to conduct research on the health of women and on sex and gender influences;
 Whereas over the past 25 years, ORWH has established several career-enhancement initiatives for women in biomedicine, including the Building Interdisciplinary Research Careers in Women’s Health program that connects junior faculty with mentors who share interests in women’s health research;
 Whereas ORWH co-directs the NIH Working Group on Women in Biomedical Careers, which develops and evaluates policies to promote the recruitment, retention, and sustained advancement of women scientists;
 Whereas the Women’s Health Initiative (in this resolution referred to as WHI) marked the first long-term study of its kind and resulted in a wealth of information so that women and their physicians can make more informed decisions regarding postmenopausal hormone therapy;
 Whereas WHI reduced the incidence of breast cancer by 10,000 to 15,000 cases per year, and the overall health care savings far exceeded the WHI investment;
 Whereas ORWH supported the National Cancer Institute’s development of a vaccine that prevents the transmission of Human Papilloma Virus, resulting in a decrease in the number of cases of cervical cancer;
 Whereas in 1994, ORWH co-sponsored with the National Institute of Allergy and Infectious Diseases a landmark study, the results of which showed that giving the drug AZT to HIV-infected women with little or no prior antiretroviral therapy reduced the risk of mother-to-child transmission of HIV by 2/3;
 Whereas according to the Centers for Disease Control and Prevention (CDC), perinatal HIV infections in the United States have dropped by more than 90 percent;
 Whereas ORWH co-funded a large clinical study of the genetic and environmental risk factors for ischemic stroke, which identified a strong relationship between the number of cigarettes smoked per day and the probability of ischemic stroke in young women, prompting the targeting of smoking as a preventable and modifiable risk factor for cerebrovascular disease in young women; and
 Whereas over the past 25 years, ORWH has contributed support toward major advances in knowledge about the genetic risk for breast cancer, and discovery of the BRCA1 and BRCA2 genetic risk markers has enabled better-informed genetic counseling and treatment for members of families that carry mutant alleles: Now, therefore, be it
		
	
 That the House of Representatives— (1)commends the ORWH for its work over the past 25 years to improve and save the lives of women worldwide and must remain intact for this and future generations;
 (2)recognizes that there remain striking sex and gender differences among many diseases and conditions on which the ORWH should continue to focus;
 (3)encourages the ORWH to continue to focus on ensuring that the NIH supports biomedical research that considers sex as a biological variable across the research spectrum; and
 (4)encourages the Director of the NIH to continue to consult and involve the ORWH on all matters related to the influence of sex and gender on health, especially those pertaining to the consideration of sex as a biological variable in research with vertebrate animals and humans.
			
